Exhibit 99.1 HACKENSACK, NJ,March 08, 2011 – First Real Estate Investment Trust (“FREIT”) announced its operating results for the three-months ended January 31, 2011. The results of operations as presented in this earnings release are unaudited, and are not necessarily indicative of future operating results. HIGHLIGHTS - 1st Quarter Ended January 31, 2011: *Net Income Per Share-Basic:$0.15 *Dividends Per Share:$0.30 *FFO Per Share:$0.36 *FFO Payout:83% *Average Residential Occupancy:94.5% *Average Commercial Occupancy:89.7% RESULTS OF OPERATIONS Net income attributable to common equity (“Net Income-Common Equity”) for the quarter ended January 31, 2011 (“Current Quarter”) was $1,019,000 ($0.15 per share basic) compared to $1,172,000 ($0.17 per share basic) for the quarter ended January 31, 2010 (“Prior Year’s Quarter”). Funds From Operations (“FFO”) was $2,530,000 ($0.36 per share basic) for the Current Quarter compared to $2,549,000 ($0.37 per share basic) for the Prior Year’s Quarter. The schedule below provides a detailed analysis of the major changes that impacted Net Income-Common Equity for three months ended January 31, 2011 and 2010: Three Months Ended January 31, Change (in thousands, except per share amounts) Real estate revenues: Commercial properties $ $ $ ) Residential properties Total real estate revenues 12 Operating expenses: Real estate operations 79 General and administrative ) Depreciation ) Total operating expenses 34 Operating income ) Investment income 29 36 (7
